            Case 1:21-cv-01072-CJN Document 7-1 Filed 05/07/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

                                             )
 NATIONAL SENTRY SECURITY                    )   Case No.: 1:21-cv-01072
 SYSTEMS, INC.                               )
      4022 Stonehaven Rd                     )
      South Euclid, OH, 44121,               )
                                             )
 ELECTRICALIFORNIA                           )
      9105 Tropico Drive                     )
      La Mesa, CA 91941,                     )
                                             )
                 and                         )
                                             )
 RICK KEYSER,                                )
       2952 Brooks Hollow Dr.                )
       Fremont, NE 68025,                    )
                                             )
 Individually and on behalf of all others    )
 similarly situated,                         )
                                             )
                        Plaintiffs,          )
                                             )
 v.                                          )
                                             )
 SIEMENS CORP. d/b/a SIEMENS USA,            )
      300 New Jersey Ave. NW,                )
      Washington D.C., 20001,                )
                                             )
                 and                         )
                                             )
 SIEMENS INDUSTRY, INC.                      )
      300 New Jersey Ave. N.W.,              )
      Washington D.C., 20001,                )
                                             )
                        Defendants.          )
                                             )

  DECLARATION OF BRIAN C. GUDMUNDSON FOR ADMISSION PRO HAC VICE

       I, Brian C. Gudmundson, hereby certify and state as follows:

       1.       I am a partner at the law firm Zimmerman Reed LLP, 1100 IDS Center, 80 South

8th Street, Minneapolis, Minnesota 55402, Tel: (612) 341-0400, Fax (612) 341-0844, email:
            Case 1:21-cv-01072-CJN Document 7-1 Filed 05/07/21 Page 2 of 2




brian.gudmundson@zimmreed.com.

       2.       I certify that I am eligible for admission pro hac vice before this Court. I am

admitted to practice and am in good standing before the Courts as set forth on the attached list of

Court Admissions attached hereto as Exhibit A.

       3.       I have not been admitted pro hac vice in this Court within the last two years.

       4.       I am not a member of the District of Columbia Bar nor do I have an application for

membership pending.

       5.       There are no disciplinary proceedings pending against me in any jurisdiction, and

no discipline has previously been imposed upon me in any jurisdiction. I agree to submit to and

comport with the disciplinary jurisdiction of this Court.

       I certify and attest that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are willfully false, I am subject to punishment.

Dated: May 7, 2021                            /s/ Brian C. Gudmundson
                                              Brian C. Gudmundson
                                              ZIMMERMAN REED LLP
                                              1100 IDS Center
                                              80 South 8th Street
                                              Minneapolis, MN 55402
                                              Telephone: (612) 341-0400
                                              Facsimile: (612) 341-0844
                                              brian.gudmundson@zimmreed.com




                                                 2
